DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18, 20, 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11, 20 are rejected as par. 72 does not have support wherein the calcium chloride particles are in direct contact with the carbon nanotubes. Par. 72 however discloses the calcium chloride layer can be in direct contact or space apart, not calcium chloride is in direct contact with carbon nanotube as what the applicant amended. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18, 20, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10638642 in view of Vistakula et al. (US20100107657). As to claim 1, 11, 20, 642’ discloses a heat sink article made of laminated carbon nanotube film with calcium chloride layer, 642’ does not disclose the heat sink article can also comprise a cloth, a piece of clothes, or a mask. Vistakula et al. discloses heat sink coupled to a cloth (see e.g. apparel comprising clothing such as mask in Par. 26, comprising fiber fabric made of carbon nanotube mesh used as heat sink in Par. 47. Both 642’ and Vistakula et al. are analogous in the field of heat sink article made of carbon nanotube film, It would have been obvious for a person with ordinary skills in the art to modify the heat sink of 642’ to comprise cloth, clothing or mask as taught by Vistakula et al. such that to make an apparel item for heating and cooling the body as suggested by Vistakula et al. (abstract). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Ground I Rejection
Claims 1-4, 6, 9-10, 11-14, 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Vistakula et al. (US20100107657), and further in view of Wang et al. (US20100239850) and Hassan et al. (US20170000202).
As to claim 1. Vistakula et al. discloses a cloth (see e.g. Vistakula et al. discloses heat sink made of carbon nanotube mesh or fabric in Par. 47. Vistakula et al. further discloses the heat sink can be coupled to a wicking material and used as apparel in abstract or to a cloth in Par. 8&38&44, wherein the apparel can be any article of clothing such as mask in Par. 26.), comprising:
a cloth body (see e.g. apparel made of any article of clothing such as mask in Par. 26);
a carbon nanotube structure comprising carbon nanotubes (see e.g. carbon nanotube fabric/mesh in par. 47, wherein a composite material made of CNT is used to perform the heat transfer and act as heat sink in par. 47), the cloth body and the carbon nanotube structure are stacked on each (see e.g. heat sink is a layer within the apparel in claim 18)
calcium chloride particles (see e.g. calcium chloride hexadrate as phase change materials in Par. 13, 27, wherein phase change materials acts as cooling medium in Par. 7 or heat absorbent materials in Par. 52, Par. 57).
Vistakula et al. does not explicitly disclose wherein the carbon nanotube structure is a free-standing structure and the cloth body and the carbon nanotube structure are stacked on each other; and calcium chloride particles deposited on the carbon nanotubes, wherein the calcium chloride particles are in direct contact with the carbon nanotubes,  the calcium chloride particles are deposited on an outer surface of each carbon nanotube, so that each carbon nanotube and the calcium chloride particles on the outer surface of each carbon nanotube form a composite tubular structure, a plurality of carbon nanotubes and a plurality of calcium chloride particles form a plurality of composite tubular structures on the cloth body, and the plurality of composite tubular structures are spaced apart from each other.
Wang et al. (US20100239850) discloses a CNT composite structure (carbon nanotube composite in Par. 39, Fig 1) wherein carbon nanotube structure is a free-standing structure (see e.g. carbon nanotubes adhered to each other and together by van der Waals attractive forces to form a free-standing structure in par. 39, Fig 1); and particles deposited on the carbon nanotubes (see e.g. The nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1, carbon nanotube wire structure in Par. 39.), wherein the particles are in direct contact with the carbon nanotubes (see e.g. The nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1), the particles are deposited on an outer surface of each carbon nanotube(see e.g. the nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1), so that each carbon nanotube and the particles on the outer surface of each carbon nanotube form a composite tubular structure(see e.g. carbon nanotube composite 10 in Fig 1), a plurality of carbon nanotubes and a plurality of particles form a plurality of composite tubular structures(see e.g. The carbon nanotube film structure can include at least two stacked carbon nanotube films in Par. 49, Fig 1, Par. 39), and the plurality of composite tubular structures are spaced apart from each other (see e.g. Fig 1, 10, 11-12). Wang et al. discloses the particles can be metal compound in Par. 77. 
Both Vistakula et al. and Wang et al. discloses using carbon nanotube composite as materials, it would have been obvious for a person with ordinary skills in the art to modify the carbon nanotube structure of Vistakula et al. to be free standing CNT composite structure comprising carbon nanotube and particles deposited onto as taught by Wang et al. since the standing CNT composite structure comprising carbon nanotube and particles can enable the CNT composite materials to have good anti-static performance, microwave absorbing capability, electromagnetic shielding ability as suggested Wang et al. and increase the safety and comfort of wearer. 
Vistakula et al. discloses using calcium chloride particles along with the CNT composite for heat transfer (see e.g. calcium chloride hexadrate as phase change materials in Par. 13, 27, wherein phase change materials acts as cooling medium in Par. 7 or heat absorbent materials in Par. 52, Par. 57). Wang et al. additionally discloses the particles can be deposited on the carbon nanotube to further enable the carbon nanotube-based materials to have additional antistatic, microwave absorbing or electromagnetic shielding ability, wherein the particles can be metal compound in Par. 77. It would have been obvious deposit the calcium chloride onto CNT fiber of Vistakula in view of Wang et al. in order to achieve a fabric materials not only antistatic, microwave absorbing or electromagnetic shielding ability as suggested by Wang et al., but also is capable of heat absorbing and reduce the wearer’s temperature and comfort as suggested by VIstakula et al.. 
Since Vistakula et al. in view of Wang et al. does not specifically discloses the particles can be calcium chloride, Hassan et al. is additionally disclosed that it is desired to have calcium chloride particle deposed on (carbon nanotube) fiber-based fabric to facilitate heat transfer and increase wearer comfort. 
Hassan et al. (US20170000202) discloses a thermally conductive unsupported glove comprise fabric liner capable of conducting heat from the human body to the external environment by having thermally conductive particles disposed on fabric or filaments or fibers (see e.g. Par. 23), wherein the fabric is wetted with thermally conductive particles, such as calcium chloride, to enhance the cooling and comfort through an effective transportation of heat generated from the human body or conduction across the glove to an exterior surface of the glove in Par. 19, Par. 36. Thus the thermally conductive particles 122 of calcium chloride disposed directly on fabric liner comprising yarns in Fig 3, Par. 26. 
Vistakula et al. in view of Wang et al. and Hassan et al. are analogous in the field of cloth/clothing that comprise carbon nanotube fabric and calcium chloride as thermally conductive particles, it would have been obvious for a person with ordinary skills in the art to modify the particles disposed on Carbon Nanotube of Vistakula et al. in view of Wang et al. to be calcium chloride as taught by Hassan e al. since calcium chloride can enhance the cooling and comfort through an effective transportation of heat generated from the human body or conduction across cloth/fabric/clothing to an exterior surface of the cloth/fabric/clothing as suggested in Par. 19, Par. 36 of Hassan et al. 
As to claim 2, 12 Vistakula et al. in view of Wang et al. and Hassan et al. disclose the cloth of claim 1, 11, wherein the carbon nanotubes are joined end-to-end by van der Waals attractive force and extend along a same direction (see e.g. Wang et al. discloses carbon nanotubes adhered to each other and together by van der Waals attractive forces to form a free-standing structure in par. 39, Fig 1).
As to claim 3, 13, Vistakula et al. in view of Wang et al. and Hassan et al. disclose the cloth of claim 1, 11, wherein the carbon nanotube structure comprises a first drawn carbon nanotube film and a second drawn carbon nanotube film stacked on each other (see e.g. Wang et al. discloses the carbon nanotube film structure can include at least two stacked carbon nanotube films in Par. 49), the first drawn carbon nanotube film comprises first carbon nanotubes joined end-to-end by van der Waals attractive force and extending substantially along a first direction(see e.g. Wang et al. discloses joined end-to-end by van der Waals attractive force therebetween in Par. 43), the second drawn carbon nanotube film comprises second carbon nanotubes joined end-to-end by van der Waals attractive force and extending substantially along a second direction, and an angle between the first direction and the second direction is approximately 90 degrees (see e.g. Wang et al. discloses an angle between the aligned directions of the carbon nanotubes in two adjacent carbon nanotube films can range from about 0 degrees to about 90 degrees in Par. 49).
As to claim 4, 14. Vistakula et al. in view of Wang et al. and Hassan et al. disclose the cloth of claim 1, 11, wherein the calcium chloride particles are calcium chloride hexahydrate particles (see e.g. calcium chloride hexadrate in Par. 27 in Vistakula et al.).
As to claim 6, 16 Vistakula et al. in view of Wang et al. and Hassan et al. disclose the cloth of claim 1, 11, wherein the carbon nanotube structure is a carbon nanotube array, the carbon nanotube array is a sheet, and extending directions of the carbon nanotubes are perpendicular to a surface of the sheet (see e.g. Wang et al. discloses an angle between the aligned directions of the carbon nanotubes in two adjacent carbon nanotube films can range from about 0 degrees to about 90 degrees in Par. 49).
As to claim 9. Vistakula et al. in view of Wang et al. and Hassan et al. disclose the cloth of claim 1, wherein the carbon nanotubes are entangled with each other (see e.g. Vistakula et al. discloses random arranged nanotube fibers 47, 49 that are entangled in Fig 4, Fig 1. Wang et al. also discloses nanotubes can entangled with each other in Par. 54).
As to claim 10. Vistakula et al. in view of Wang et al. and Hassan et al. disclose the cloth of claim 1, wherein the calcium chloride particles form a continuous 15 layered structure so that outer surfaces of the carbon nanotubes are coated by the calcium chloride particles (see e.g. Wang et al. discloses at least two stacked carbon nanotube films in Par. 49, and outer surfaces of the carbon nanotubes are coated by the calcium chloride particles in Fig 1, 10-13).
As to claim 11, please see rejection of claim 1. 
As to claim 22. Vistakula et al. in view of Wang et al. and Hassan et al. discloses the cloth of claim 1, wherein gaps between each adjacent two of the composite tubular structures are defined, and the gaps are empty (see e.g. Fig 1, 10-13 in Wang et al.).

Claim 5, 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vistakula et al. (US20100107657), Wang et al. (US20100239850) and Hassan et al. (US20170000202), and further in view of Monforton et al. (WO 2017062982, use US20190077571 as equivalent) 
As to claim 5, 15 Vistakula et al. in view of Wang et al. and Hassan et al. does not disclose cloth of claim 1,11, wherein a mass ratio of the calcium chloride particles to the carbon nanotubes is in a range from 4 : 1 to 64: 1. 
Monforton et al. (WO 2017062982, use US20190077571 as equivalent) discloses 
mass ratio of the calcium chloride particles to the carbon nanotubes is in a range from 4 : 1 to 64: 1(see e.g. Monforton et al. when moisture barrier layer is made of calcium chloride as desiccant in Par. 29, it is desired for the calcium chloride desiccant based moisture barrier layer to be included in the article from about 50% or more by weight in Par. 37. 4:1 to 64:1 corresponds to 80% or more. 50% or more overlaps with the claimed range). 
	Both Vistakula et al. in view of Wang et al. and Hassan et al., and Monforton et al. are analogous in the field of using calcium chloride layer as moisture barrier layer, it would have been obvious for a person with ordinary skills in the art to modify the calcium chloride particle mass ratio to the carbon nanotubes of Vistakula et al. in view of Wang et al. and Hassan et al. to be 50% or more by weight taught by Monforton et al. in order to render the article sufficient moisture barrier property to the apparel and keep the apparel dry and comfortable for a longer period of time as suggested by Monforton et al. 

Claims 7-8, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vistakula et al. (US20100107657), Wang et al. (US20100239850) and Hassan et al. (US20170000202), and further in view of Fan et al. (TW 201006369)
As to claim 7, 17 Vistakula et al. in view of Wang et al. and Hassan et al. does not discloses the cloth of claim 6, 16, further comprises a fixing layer at one end of the carbon nanotubes, wherein a portion of each of the carbon nanotubes is embedded in the fixing layer, and a remaining portion of each of the carbon nanotubes extends out of the fixing layer. 
Fan et al. discloses the cloth of claim 6, further comprises a fixing layer at one end of the carbon nanotubes, wherein a portion of each of the carbon nanotubes is embedded in the fixing layer, and a remaining portion of each of the carbon nanotubes extends out of the fixing layer (see e.g. Fig 100, Novelty).
Both Vistakula et al. in view of Wang et al. and Hassan et al., and Fan et al. are analogous in the field of heat conductive structure comprising carbon nanotube layer, it would have been obvious for a person with ordinary skills in the art to modify the carbon nanotube end of Vistakula et al. in view of Wang et al. and Hassan et al. to embedded in fixing layer as taught by Fan et al. in order to keep the nanotube layer orderly in place as suggested by Fan et al. 
As to claim 8, 18 Vistakula et al. in view of Wang et al. and Hassan et al., and Fan et al. discloses the cloth of claim 7, 17, wherein the carbon nanotubes extending out of the fixing layer defines a pattern of the carbon nanotube array (see e.g. Par. 36, Fig 3. Fig in Fan et al.).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US20090211581), and further in view of Wang et al. (US20100239850) and Hassan et al. (US20170000202)
As to claim 20. Bansal et al. (US20090211581) disclose a mouth mask or cloth (see e.g. Fig 4, mask for a wearer’s face in Par. 16, woven carbon cloth, carbon cloth in Par. 31), comprising: 
two straps (see e.g. loop 92 in Fig 4, Par. 20); and 
a mask body or cloth body (see e.g. carbon cloth in Par. 31 such as mask in Par. 16), the two straps being attached to opposite sides of the mask body (see e.g. A loop 92 is coupled at its ends 94 and 96 to mask body 62 adjacent edge 70, and is sized and oriented to fit over one ear of the wearer in Par. 20), the mask body comprising a cloth, wherein the cloth comprises (see e.g. carbon in fiber form or carbon cloth in Par. 31): 
a cloth body (see e.g. carbon cloth in Par. 31, Fig 6-8); the cloth body and the carbon structure are stacked on each (see e.g. abstract)
Bansal et al. discloses the carbon cloth can comprise (activated) carbon textile fiber in Par. 31 comprising plurality of layers in abstract. 
Bansal et al. does not discloses a carbon nanotube structure comprising carbon nanotubes, wherein the carbon nanotube structure is a free-standing structure and the cloth body and the carbon nanotube structure are stacked on each other; and calcium chloride particles deposited on the carbon nanotubes, wherein the calcium chloride particles are in direct contact with the carbon nanotubes,  the calcium chloride particles are deposited on an outer surface of each carbon nanotube, so that each carbon nanotube and the calcium chloride particles on the outer surface of each carbon nanotube form a composite tubular structure, a plurality of carbon nanotubes and a plurality of calcium chloride particles form a plurality of composite tubular structures on the cloth body, and the plurality of composite tubular structures are spaced apart from each other.
Wang et al. (US20100239850) discloses a CNT composite structure (carbon nanotube composite in Par. 39, Fig 1) wherein carbon nanotube structure is a free-standing structure (see e.g. carbon nanotubes adhered to each other and together by van der Waals attractive forces to form a free-standing structure in par. 39, Fig 1); and particles deposited on the carbon nanotubes(see e.g. The nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1, carbon nanotube wire structure in Par. 39.), wherein the particles are in direct contact with the carbon nanotubes (see e.g. The nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1), the particles are deposited on an outer surface of each carbon nanotube(see e.g. the nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1), so that each carbon nanotube and the particles on the outer surface of each carbon nanotube form a composite tubular structure(see e.g. carbon nanotube composite 10 in Fig 1), a plurality of carbon nanotubes and a plurality of particles form a plurality of composite tubular structures(see e.g. The carbon nanotube film structure can include at least two stacked carbon nanotube films in Par. 49, Fig 1, Par. 39), and the plurality of composite tubular structures are spaced apart from each other (see e.g. Fig 1, 10, 11-12). Wang et al. discloses the particles can be metal compound in Par. 77. 
Both Bansal et al. and Wang et al. discloses using carbon fabric as materials, it would have been obvious for a person with ordinary skills in the art to modify the carbon fabric or cloth structure of Bansal et al. to be free standing CNT composite structure comprising carbon nanotube and particles deposited onto as taught by Wang et al. since the standing CNT composite structure comprising carbon nanotube and particles can enable the CNT composite materials to have good anti-static performance, microwave absorbing capability, electromagnetic shielding ability as suggested Wang et al. and increase the safety and comfort of wearer. 
Bansal et al. in view of Wang et al. does not specifically discloses the particles can be calcium chloride, Hassan et al. is additionally disclosed that it is desired to have calcium chloride particle deposed on (carbon nanotube) fiber-based fabric to facilitate heat transfer and increase wearer comfort. 
Hassan et al. (US20170000202) discloses a thermally conductive unsupported glove comprise fabric liner capable of conducting heat from the human body to the external environment by having thermally conductive particles disposed on fabric or filaments or fibers (see e.g. Par. 23), wherein the fabric is wetted with thermally conductive particles, such as calcium chloride, to enhance the cooling and comfort through an effective transportation of heat generated from the human body or conduction across the glove to an exterior surface of the glove in Par. 19, Par. 36. Thus the thermally conductive particles 122 of calcium chloride disposed directly on fabric liner comprising yarns in Fig 3, Par. 26. 
Bansal et al. in view of Wang et al. and Hassan et al. are analogous in the field of cloth/clothing that comprise carbon fabric comprise particles, it would have been obvious for a person with ordinary skills in the art to modify the particles disposed on Carbon Nanotube of Bansal et al. in view of Wang et al. to be calcium chloride as taught by Hassan e al. since calcium chloride can enhance the cooling and comfort through an effective transportation of heat generated from the human body or conduction across cloth/fabric/clothing to an exterior surface of the cloth/fabric/clothing as suggested in Par. 19, Par. 36 of Hassan et al. 

Ground II Rejection
Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al. (US20090211581), and further in view of Wang et al. (US20100239850) and Hassan et al. (US20170000202).
Please see rejection of claim 20

Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive.

Double Patenting 
In response, Applicant requests delaying in filing a terminal disclaimer until such time that the Examiner indicates that any claims of the present application are allowable. Thus the Double Patenting Rejection remains in the office action. 

Claim Rejections - 35 USC § 103 
Applicant argues VISTAKULA recites: 
"The term 'phase change material' refers to any material with a high heat of fusion which, melting and solidifying at certain temperatures, is capable of storing or releasing large amounts of energy. One skilled in the art will appreciate that a variety of phase change materials (both inorganic and organic) may be incorporated into the present disclosure such as PCM Latest TM from PCM Energy Pct Ltd. Or calcium chloride hexahydrate ... Carbon nanotubes can also be used as heat sink replacing aluminum" (paragraphs [0027] and [0047] of VISTAKULA). 
"An example cross section of this embodiment is shown in FIG. 6. At least one thermoelectric unit 80 sits against the body of a user. A cushioning gel may be placed between a thermoelectric unit and the user for additional comfort.  In addition to cushioning gel, a layer of conductive fabric or other conductive material may be placed between the user and the thermoelectric. A phase change material can be thermally coupled to the side of the thermoelectric facing the torso for storing heat or acting as a heat absorbent material to increase the singe use life lifetime ... A battery 82 is attached to the thermoelectric unit such that is provides electricity to the thermo- electric unit. On the hot side of the thermoelectric unit 80 is an aluminum, or similar conductive alloy, metal, or material, such as magnesium, carbon-fiber, and or carbon materials or composites heat sink 84, which may be partially or fully exposed on a hot side of the thermoelectric unit." (paragraph [0052] of VISTAKULA). 
Thus, VISTAKULA discloses that the phase change material is located on the side of the thermoelectric unit 80 facing the torso, and the heat sink 84 is located on the hot side of the thermoelectric unit 80. As shown in reproduced of FIG. 6 of VISTAKULA, the heat sink 84 is located on the left side of the thermoelectric unit 80, and the phase change material is located on the right side of the thermoelectric unit 80 because the side of the thermoelectric unit 80 facing the torso is the right side of the thermoelectric unit 80. Thus, the thermoelectric unit 80 is between the heat sink 84 and the phase change material. VISTAKULA discloses that the phase change material can be the calcium chloride hexahydrate, and the heat sink 84 can be the carbon nanotubes.  Thus, in VISTAKULA, the thermoelectric unit 80 is between the carbon nanotubes and the calcium chloride hexahydrate, the carbon nanotubes are not in direct contact with the calcium chloride hexahydrate, and there is no composite tubular structure formed by the carbon nanotube and the calcium chloride hexahydrate. 
Thus, VISTAKULA fails to disclose "the calcium chloride particles on the outer surface of each carbon nanotube form a composite tubular structure ... the plurality of composite tubular structures are spaced apart from each other" (emphasis added) as required by amended claim 1. 
Examiner respectfully disagrees:
Vistakula et al. not only discloses the carbon nanotube mesh or fabric can be used as heat sink in Par. 47. Vistakula et al. further discloses the carbon nanotube mesh or fabric can be coupled to a wicking material and used as apparel in abstract or to a cloth in Par. 8&38&44, wherein the apparel can be any article of clothing such as mask in Par. 26.
Furthermore, Fig 6 of Vistakula et al. is not relied upon in the current office action, thus the applicant’s argument is not relevant to the office action. 
New references Wang et al. and Hassan et al. are introduced to teach the claim amendment, in particular "the calcium chloride particles on the outer surface of each carbon nanotube form a composite tubular structure ... the plurality of composite tubular structures are spaced apart from each other" (emphasis added) as required by amended claim 1. 
In more details: 
Vistakula et al. the clothing article can comprise calcium chloride particles (see e.g. calcium chloride hexadrate as phase change materials in Par. 13, 27, wherein phase change materials acts as cooling medium in Par. 7 or heat absorbent materials in Par. 52, Par. 57).
Vistakula et al. does not explicitly disclose wherein the carbon nanotube structure is a free-standing structure and the cloth body and the carbon nanotube structure are stacked on each other; and calcium chloride particles deposited on the carbon nanotubes, wherein the calcium chloride particles are in direct contact with the carbon nanotubes,  the calcium chloride particles are deposited on an outer surface of each carbon nanotube, so that each carbon nanotube and the calcium chloride particles on the outer surface of each carbon nanotube form a composite tubular structure, a plurality of carbon nanotubes and a plurality of calcium chloride particles form a plurality of composite tubular structures on the cloth body, and the plurality of composite tubular structures are spaced apart from each other.
Wang et al. (US20100239850) discloses a CNT composite structure (carbon nanotube composite in Par. 39, Fig 1) wherein carbon nanotube structure is a free-standing structure (see e.g. carbon nanotubes adhered to each other and together by van der Waals attractive forces to form a free-standing structure in par. 39, Fig 1); and particles deposited on the carbon nanotubes (see e.g. The nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1, carbon nanotube wire structure in Par. 39.), wherein the particles are in direct contact with the carbon nanotubes (see e.g. The nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1), the particles are deposited on an outer surface of each carbon nanotube(see e.g. the nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1), so that each carbon nanotube and the particles on the outer surface of each carbon nanotube form a composite tubular structure(see e.g. carbon nanotube composite 10 in Fig 1), a plurality of carbon nanotubes and a plurality of particles form a plurality of composite tubular structures(see e.g. The carbon nanotube film structure can include at least two stacked carbon nanotube films in Par. 49, Fig 1, Par. 39), and the plurality of composite tubular structures are spaced apart from each other (see e.g. Fig 1, 10, 11-12). Wang et al. discloses the particles can be metal compound in Par. 77. 
Both Vistakula et al. and Wang et al. discloses using carbon nanotube composite as materials, it would have been obvious for a person with ordinary skills in the art to modify the carbon nanotube structure of Vistakula et al. to be free standing CNT composite structure comprising carbon nanotube and particles deposited onto as taught by Wang et al. since the standing CNT composite structure comprising carbon nanotube and particles can enable the CNT composite materials to have good anti-static performance, microwave absorbing capability, electromagnetic shielding ability as suggested Wang et al. and increase the safety and comfort of wearer. 
Vistakula et al. discloses using calcium chloride particles along with the CNT composite for heat transfer (see e.g. calcium chloride hexadrate as phase change materials in Par. 13, 27, wherein phase change materials acts as cooling medium in Par. 7 or heat absorbent materials in Par. 52, Par. 57). Wang et al. additionally discloses the particles can be deposited on the carbon nanotube to further enable the carbon nanotube-based materials to have additional antistatic, microwave absorbing or electromagnetic shielding ability, wherein the particles can be metal compound in Par. 77. It would have been obvious deposit the calcium chloride onto CNT fiber in order to achieve a fabric materials not only antistatic, microwave absorbing or electromagnetic shielding ability, but also is capable of heat absorbing and reduce the wearer’s temperature and comfort. 
Since Vistakula et al. in view of Wang et al. does not specifically discloses the particles can be calcium chloride, Hassan et al. is additionally disclosed that it is desired to have calcium chloride particle deposed on (carbon nanotube) fiber-based fabric to facilitate heat transfer and increase wearer comfort. 
Hassan et al. (US20170000202) discloses a thermally conductive unsupported glove comprise fabric liner capable of conducting heat from the human body to the external environment by having thermally conductive particles disposed on fabric or filaments or fibers (see e.g. Par. 23), wherein the fabric is wetted with thermally conductive particles, such as calcium chloride, to enhance the cooling and comfort through an effective transportation of heat generated from the human body or conduction across the glove to an exterior surface of the glove in Par. 19, Par. 36. Thus the thermally conductive particles 122 of calcium chloride disposed directly on fabric liner comprising yarns in Fig 3, Par. 26. 
Vistakula et al. in view of Wang et al. and Hassan et al. are analogous in the field of cloth/clothing that comprise carbon nanotube fabric and calcium chloride as thermally conductive particles, it would have been obvious for a person with ordinary skills in the art to modify the particles disposed on Carbon Nanotube of Vistakula et al. in view of Wang et al. to be calcium chloride as taught by Hassan e al. since calcium chloride can enhance the cooling and comfort through an effective transportation of heat generated from the human body or conduction across cloth/fabric/clothing to an exterior surface of the cloth/fabric/clothing as suggested in Par. 19, Par. 36 of Hassan et al. 
For the above reason, applicant’s argument is not persuasive. 

Regarding applicant’s argument of Rosenberger and Hashizume et al.
Rosenberger et al. and Hashizume et al. are not relied in the current office action as additional new references Wang et al. (US20100239850) and Hassan et al. (US20170000202) are relied upon to teach the amended claim limitation. Thus the arguments regarding references Rosenberger et al. and Hashizume et al. are moot. 

Applicants argues that Vistakula in view of Rosenberger and Hashizume does not discloses or teach "the calcium chloride particles on the outer surface of each carbon nanotube form a composite tubular structure ... the plurality of composite tubular structures are spaced apart from each other" as required by amended claim 1. 
Examiner respectfully disagrees:
Please see above response as how New references Wang et al. and Hassan et al. are introduced to teach the claim amendment, in particular "the calcium chloride particles on the outer surface of each carbon nanotube form a composite tubular structure ... the plurality of composite tubular structures are spaced apart from each other" (emphasis added) as required by amended claim 1. 
The same responses also apply to the applicant’s argument to claims 2-10, 22, 11-18. 

As to claim 20, applicant argues Bansal in view of Rosenberger and Hashizume does not disclose "each carbon nanotube and the calcium chloride particles on the outer surface of each carbon nanotube form a composite tubular structure, a plurality of carbon nanotubes and a plurality of calcium chloride particles form a plurality of composite tubular structures on the cloth body, and the plurality of composite tubular structures are spaced apart from each other" (emphasis added) as required by amended claim 20. 
None of the cited references, taken alone or in combination, discloses or renders obvious all of the features of amended claim 20. Thus, amended claim 20 is believed to be patentable over the prior art.  Reconsideration and withdrawal of USC § 103 rejection of claim 20 are hereby respectfully requested. 
Examiner respectfully disagrees: 
Please see above response as how New references Wang et al. and Hassan et al. are introduced to teach the claim amendment, in particular
Wang et al. (US20100239850) discloses a CNT composite structure (carbon nanotube composite in Par. 39, Fig 1) wherein carbon nanotube structure is a free-standing structure (see e.g. carbon nanotubes adhered to each other and together by van der Waals attractive forces to form a free-standing structure in par. 39, Fig 1); and particles deposited on the carbon nanotubes (see e.g. The nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1, carbon nanotube wire structure in Par. 39.), wherein the particles are in direct contact with the carbon nanotubes (see e.g. The nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1), the particles are deposited on an outer surface of each carbon nanotube(see e.g. the nanoparticles 104 are uniformly distributed in the carbon nanotube structure 100 in Par. 39, Fig 1), so that each carbon nanotube and the particles on the outer surface of each carbon nanotube form a composite tubular structure(see e.g. carbon nanotube composite 10 in Fig 1), a plurality of carbon nanotubes and a plurality of particles form a plurality of composite tubular structures(see e.g. The carbon nanotube film structure can include at least two stacked carbon nanotube films in Par. 49, Fig 1, Par. 39), and the plurality of composite tubular structures are spaced apart from each other (see e.g. Fig 1, 10, 11-12). Wang et al. discloses the particles can be metal compound in Par. 77. 
Since Vistakula et al. in view of Wang et al. does not specifically discloses the particles can be calcium chloride, Hassan et al. is additionally disclosed that it is desired to have calcium chloride particle deposed on (carbon nanotube) fiber-based fabric to facilitate heat transfer and increase wearer comfort. 
Hassan et al. (US20170000202) discloses a thermally conductive unsupported glove comprise fabric liner capable of conducting heat from the human body to the external environment by having thermally conductive particles disposed on fabric or filaments or fibers (see e.g. Par. 23), wherein the fabric is wetted with thermally conductive particles, such as calcium chloride, to enhance the cooling and comfort through an effective transportation of heat generated from the human body or conduction across the glove to an exterior surface of the glove in Par. 19, Par. 36. Thus the thermally conductive particles 122 of calcium chloride disposed directly on fabric liner comprising yarns in Fig 3, Par. 26. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bergstrom et a. (US20110118169) discloses calcium chloride serve not only as desiccants that can absorb moisture and evaporate with the moisture upon the application of heat to the dryer, but surprisingly also impart antistatic properties to textiles in Par. 14.
Jacob et al. (US20160039680) disclose carbon can be activated by impregnating CaCl2, wherein the activating agent can be absorbed on the surface of the carbon in par. 10. 
Ford et al. (US20070215841) disclose CNT - calcium carbonate composite. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783